ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent was convicted of driving under the influence of alcohol and of a domestic violence charge. In addition, the Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that he commingled client funds with personal funds in his client trust account. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent violated Rules 1.15 (safekeeping property of clients or third persons) and 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Steven B. Longo, Louisiana Bar Roll number 30919, be suspended from the practice of law for a period of eighteen months, retroactive to October 14, 2011, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to' commence thirty days from the date of finality of this court’s judgment until paid.